                                        AIELLO CANNICK
                                       Your rights ● Our business


Robert! Aiello                                                                                    69-06 Grand Avenue
Deveraux L. Cannick                                                                          Maspeth,New York 11378
                                                                                     (718)426-0444,Fax(718)803-9764
Jennifer Arditi                                                                          Email:info@aiellocannick.com
Of Counsel
John S. Esposito
Anthony!Rattoballi
                                                             July 23,2021



         VIA ECF
         Honorable Ann M. Donnelly
         United States District Court Eastern District of New York
         225 Cadman Plaza East
         Brooklyn, New York 11201

                  Re:   United States v. Robert Kelly, 19-286(S-1)(AMD)

         Dear Judge Donnelly:

                 The defense respectfully submits this letter briefin opposition to the Government’s motion
         in limine which requests that the Court “(1) permit the Victim-Witnesses to testily using a
         pseudonym or their first names only;(2)limit references to each of the Victim-Witnesses in open
         court to their pseudonyms or first names only; and (3) prevent public disclosure, via cross-
         examination or otherwise of the Victim-Witnesses’ respective addresses, names of family
         members or exact place ofemployment, if any.” Motion. ECF Doc. No. 121. For the reasons set
         forth more fully below, the defense consents to Jane Doe(s)#2 and #3 being referred to by their
         first name and strenuously objects to the Government’s application regarding Jane Doe #5.



                          Response to Gov. Motion in Limine-Jane Doe #5 Identity

         The identity ofJane Doe #5 is necessary for the in-and-out-of-court investigation.

                The Supreme Court has long recognized a defendant’s right to confront government
         witnesses with questions regarding identifying information, such as their true names, addresses,
         and employers. In Smiih v. Illinois, 390 U.S. 129 (1968), a prosecution witness testified under a
         false name and the defense was prevented from eliciting the true name and address on cross-
         examination. The Supreme Court overturned the conviction on the ground that the name and
         address ofa witness are necessary for a defendant’s in-and out-of-court investigation.
        Iti this case, the disclosure at a public trial of the identities of the witnesses against Mr.
Kelly is essential for a thorough investigation of the witnesses. Accordingly, defense counsel
should be permitted to inquire into the witnesses' true identities during cross examination. See
Alford V. United States. 282 U.S. 687(1931)(“Cross examination of a witness is a matter of right.
Its permissible purposes, among others, are that the witness may be identified with his community
so that independent testimony may be sought and offered of his reputation for veracity in his own
neighborhood.")(citations omitted).

The identity of Jane Doc U5 is essential as it directly bears on the witness' credibility, bias, and
prejudice.

        Additionally, the identifying information of Jane Doe #5 must be presented to the jury as
the evidence bears on the witness' credibility. \n Alford,the Supreme Court reversed a defendant's
conviction because, inter alia, the district court impermissibly prevented defense counsel from
obtaining the address ofa prosecution witness-information the Supreme Court held went directly
to the witnesses’ credibility, bias, and prejudice. 282 U.S. 687, 691 (1931). As in Alford, in the
instant matter. Jane Doe #5’s identity goes to the heart ofher credibility.

       Specifically, as the Government mentioned in its motion, Jane Doe #5 has spoken publicly
about some ofher experiences with Mr. Kelly. Gov. Motion. CCF Doc. No. 121 p.11. In fact. Jane
Doe #5 has already revealed her identity to the public through press and by discussing her
relationship wdth Mr. Kelly. The defense submits that Jane Doe # 5 has conducted numerous
interviews regarding Mr. Kelly and has participated in several documentaries which were made
available for public distribution. For example, in late 2020, Jane Doe #5 conducted an interview
with a FOX station in which she discussed Mr. Kelly. At the present time, there are ten (10) or
more videos available on YouTube of Jane Doe #5 discussing Mr. Kelly. There are also several
videos available on the internet of Jane Doe #5 appearing by herself or with her father in which
Mr. Kelly is discussed. The parents ofJane Doc #5 have also conducted various media interviews,
including an interview in 2019 with “CBS This Morning." In addition. Jane Doe #5 has conducted
several “Instagram Live” sessions in which she discusses Mr. Kelly. Some of those "Instagram
Live” sessions have been recorded and appear on YouTube or arc readily accessible on the internet.
Therefore, the need to keep her identity anonymous has been directly undermined by her own
actions. Funher. the fact that Jane Doe #5 has spoken out publicly and, in fact, published a book
about her experiences with Mr. Kelly bears directly on her credibility as a witness, Enabling
defense counsel to elicit her identity and this information regarding her public announcements
which vary from her in court testimony would provide information that is relevant to the jury's
deliberations as to her credibility and is essential to the defense.

Permittinu Victim-Witness’ to Testify Under Pseudonyms Imnermissiblv Undermines the
Presumption ofInnocence

       The government also seeks an Order permitting the Victim-Witnesses to testify under
pseudonyms. However, if the government’s witnesses are permitted to conceal their true names,
then the Court would be sending a clear message to the jury that this case requires special
protective measures for government witnesses. The average juror who has seen any amount of


                                                 2
television or movies or previously has been on a jury will know that it is unusual for a witnesses'
identity to be concealed. The jury likely will infer that the Court has implemented these extra
precautions because the women testifying are uniquely vulnerable, the defendant is particularly
dangerous, or both. In short, anonymous witnesses will interfere with the jury's ability to provide
Mr. Kelly with his presumption of innocence during the course of his trial.

        In this regard, government’s request for anonymous witnesses is comparable to a request
for an anonymous jury. In such cases, because the Second Circuit has recognized that the use of
an anonymous jury undermines the presumption ofinnocence, it has cautioned district courts that
the decision to empanel an anonymousjury must “receive close judicial scrutiny and be evaluated
in the light of reason, principle and common sense.” United States v. Thomas. 757 F.2d 1359,
1363(2d Cir. 1985). The same standard should be applied here and, accordingly, the Court should
deny the government’s request for the witnesses’ anonymity.

        Therefore, based on the foregoing, the defense consents to Jane Doe(s) #2 and #3 being
referred to by their first name and strongly objects to and opposes the Government's application
regarding Jane Doe #5.



                                      Respectfully submitted.

                                      By:    /s/ Deveraux L. Cannick
                                             Attorneyfor Robert Kelly
                                             Aiello & Cannick
                                             69-06 Grand Avenue
                                             Maspeth. New York 11378
                                             Telephone:(718)426-0444
                                             Facsimile:(718)803-9764

                                             /s/ Calvin H. Scholar
                                             Attorneyfor Robert Kelly
                                             The C.H. Scholar Law Firm. P.L.L.C.
                                             225 Broadway, Suite 715
                                             New York. New York 10007
                                             Telephone:(212)323-6922
                                             Facsimile:(212)323-6923

TO:

AUSA Elizabeth A. Geddes
AUSA Nadia I. Shihata
AUSA Maria Cruz Melendez
United States Attorney
Eastern District of New York

                                                3
